Citation Nr: 0303510	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the amount of $6,000.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
September 1966.  He has been rated incompetent from August 
1996, and the appellant is his brother and current 
custodian/payee for veterans' benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Committee on Waivers (Committee) at the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The claims file was recently transferred to the Los 
Angeles, California, RO, where the veteran and the appellant 
currently reside.  In November 2002, the veteran and the 
appellant appeared before the undersigned at a hearing held 
at the Los Angeles RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran has been in receipt of pension benefits since 
April 1996 and rated incompetent since August 1996.  

3.  He has been overpaid pension benefits in an amount 
calculated as $14, 376, of which the recovery of $8,376 has 
already been waived by the Committee.  

4.  None of the overpayment of pension benefits at issue 
involved fraud, misrepresentation, or bad faith on the part 
of the veteran or the current custodian/payee.  

5.  Except for the amount of $2,691, the erroneous payments 
of pension benefits at issue were not made to the current 
custodian/payee.  

6.  Except for the amount of $2,691, it would be against the 
principles of equity and good conscience to require the 
veteran or the current custodian/payee to repay the 
indebtedness at issue in this appeal.  


CONCLUSION OF LAW

Entitlement to a waiver of the recovery of all but $2,691 of 
the pension overpayment at issue in this appeal is 
established.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is not applicable to a claim for waiver of 
recovery of an overpayment of pension benefits.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  The record 
reflects that essential facts in this case have been fully 
developed and are not in dispute. 

Improved pension benefits are based upon countable annualized 
income, which must be below certain specified annualized 
income limits.  In addition, pension payments are reduced on 
a dollar-for-dollar basis below the established annual limit 
by the claimant's actual countable annual income.  
38 U.S.C.A. § 1521 (West 2002).  Payments of any kind from 
any source are countable as income for improved pension 
purposes unless specifically excluded by regulation.  
38 C.F.R. § 3.271.  Unreimbursed medical expenses in excess 
of 5 percent of the applicable maximum pension rate are 
deductible from countable income for improved pension 
purposes.  38 C.F.R. § 3.272(g).  

In the present case, it is not disputed that pension benefits 
issued to various custodian/payees were overpaid in an amount 
calculated as $14,376.  An unspecified portion of this 
overpayment occurred in 1998, when the veteran's 
wife/custodian at that time, Pamela, received unreported 
income.  The veteran and Pamela were divorced in January 
1999.  The rest of the overpayment at issue in this appeal 
occurred from May 2000 through August 2001, when the 
veteran's unreported departure from the Thomas Hood Veteran 
Center (THVC) on May 1, 2000, considerably reduced the amount 
of his deductible medical expenses.  Much of this overpayment 
of pension benefits was actually made either to the THVC or 
to another former spouse of the veteran, Barbara, who were 
the designated custodian/payees for the veteran after January 
1999 and before May 2001.  

The veteran's brother became his custodian/payee on May 1, 
2001.  On behalf of the veteran, he received three monthly 
pension payments of $1,254 for the months of June, July, and 
August 2001, when the correct amount of the monthly pension 
payment for those months was only $357.  Thus, the 
appellant/custodian in this appeal actually received only 
$2,691 of the funds which were overpaid to the veteran's 
pension account.  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: 
(1)	Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt. 
(2)	Balancing of faults.  Weighing fault of debtor against 
VA's fault. 
(3)	Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities. 
(4)	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
(5)	Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 
(6)	Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  

In the present case, the overpayment at issue herein was not 
caused by fraud, misrepresentation, or bad faith on the part 
of either the veteran or the appellant/custodian.  The 
Committee has already waived the recovery of $8,376 based 
upon equity and good conscience, leaving only the balance of 
$6,000 to be repaid by the appellant from the veteran's funds 
in his care.  

An "overpayment" is defined as those benefit payments made 
to a designated living payee or beneficiary in excess of the 
amount due to that payee or beneficiary.  38 C.F.R. § 1.962.  
Since the excessive payments actually "made to" the 
appellant/custodian as the veteran's payee for VA pension 
benefits amount to only $2,691, the Board questions whether 
the remainder of the overpayment at issue is even properly 
assessed against him.  In any event, the Board has determined 
that the recovery of all but $2,691 from the appellant would 
be against equity and good conscience and thus should be 
waived.  

For example, except for the amount of $2,691 actually 
overpaid to the appellant/payee, there has been no unjust 
enrichment in this case since the veteran himself has never 
had control over his pension payments.  With the exception of 
$2,691, the actual funds overpaid to the veteran's pension 
account went to other payees, who have not so far been 
requested to repay them.  Moreover, the financial evidence of 
record indicates that the amount of the veteran's funds 
controlled by the appellant was less than $6,000 in November 
2001 and generally decreases every month because the 
veteran's expenses exceed his income from VA and Social 
Security benefits by more than $200 per month.  Therefore, to 
insist upon repayment of the entire $6,000 from the appellant 
would wipe out the veteran's accumulated pension benefits and 
force the appellant to use his own funds to support the 
veteran, resulting in undue hardship to the appellant and 
defeating the purpose for which the benefits were intended.  
On the other hand, insisting upon the repayment of the $2,691 
actually overpaid to the appellant is only fair, and the 
appellant has indicated that he does not object to the 
repayment of this portion of the debt owed to the Government.  

Accordingly, considerations of equity and good conscience 
dictate that the appellant must repay to VA only the amount 
of $2,691, representing the excessive pension benefits which 
he actually received on behalf of the veteran.  


ORDER

A waiver of the recovery from the appellant of all but $2,691 
of the pension overpayment at issue in this appeal is 
granted.  

A waiver of the recovery of $2,691 in overpaid pension 
benefits is denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

